Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appendix
As the appendix refers to embodiments outside of the scope of the claim, it should be deleted.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings show an identical design in both shaded (Figures 1-8) and unshaded (figures 9-16) formats.  As the shaded drawings are preferable and convey greater detail (37 CFR 1.152), the examiner recommends that the unshaded drawings be deleted as extraneous, along with the corresponding figure descriptions. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER O KING whose telephone number is (571)270-0214.  The examiner can normally be reached on Mon-Thurs 10am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Mclean can be reached on (571) 270-1996.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER O KING/
Examiner, Art Unit 2921